Case 6:19-cv-00010-NKM-RSB Document 30 Filed 12/12/19 Page 1 of 1 Pageid#: 267




                               IN THE UNITED STATES DISTRICT COURT                    
                                   WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,                         )
                                               )
                  Plaintiff,                   )
                                               )
 v.                                            )    Civil Action No.: 6:19-cv-00010
                                               )
 BEDFORD COUNTY SCHOOL BOARD,                  )
                                               )
 and                                           )
                                               )
 DOUGLAS R. SCHUCH,                            )
                                               )
                  Defendants.                  )

                                             ORDER

         This matter is before the Court on B. Cabell Barrow’s Motion for Leave to Withdraw as

 Counsel (the “Motion”). The Court having found good cause to do so, the Motion is

 GRANTED.

         B. Cabell Barrow is hereby withdrawn as counsel in this matter and W. Huntington

 Byrnes and Steven P. Gould of the law firm of Byrnes Gould PLLC will still remain as counsel

 for Plaintiff.

         It is so ORDERED.

                                                    Entered: December 12, 2019


                                                    Robert S. Ballou
                                                    Robert S. Ballou
                                                    United States Magistrate Judge
